IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. WR-91,480-01



                        EX PARTE JOHN EDWARD NUGENT, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. F16-948-16 (WHC 1) IN THE 16TH DISTRICT COURT
                              FROM DENTON COUNTY



        Per curiam. YEARY, J. dissents.

                                               OR D ER

        Applicant was convicted of possession of controlled substance and sentenced to seven years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX. CODE CRIM . PROC.

art. 11.07.

        Applicant alleges that the Texas Board of Pardons and Paroles (TBPP) has not given him a timely

final parole revocation hearing. The State and the trial court recommend granting relief under this Court’s
                                                                                                          2

unpublished decision in Ex parte Palma1 , however that case is distinguishable from the facts of this case.

In both this case and Palma, the applicants had been arrested for new charges, but no indictments had

been filed within forty-one days after the execution of the parole revocation warrant. TEX. GOV’T CODE

Sec. 508.282(a)(1)(A). TBPP therefore failed to conduct timely parole revocation hearings in these cases.

In Palma’s case, no indictment was filed while the habeas application was pending and this Court ordered

TBPP to withdraw its pre-revocation warrant because Applicant was being held past the date of any timely

revocation hearing.

        In this case, an indictment was filed on the new charge while this habeas was pending. He is now

being held on both the parole revocation warrant and the new indictment. Because the indictment on the

pending charge has been entered, the forty-one day deadline no longer applies and this application has been

rendered moot. TEX. GOV’T CODE Sec. 508.282. We therefore dismiss the application.




Filed: September 16, 2020
Do not publish




        1
          WR-90,415-01 & WR-90,415-02 (Tex. Crim. App. Dec. 11, 2019)(not designated for
publication). The dissent is published at 588 S.W.3d 279 (Tex. Crim. App. 2019).